DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Office Action in response to Applicant’s Response to Election/Restriction Requirement, filed on 12/20/2021.  Applicant has elected Species I, claims 1-4, 8 and 16-20 for prosecution.  Claims 5-7 and 9-15 have been withdrawn.  Claims 1-4, 8 and 16-20 are pending in this application.
Information Disclosure Statement
The IDS submitted 04/26/2021 has been reviewed and considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8 and 16-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4 and 8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in System Claim 1 and the dependent claims. Such systems fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a functions to receive data, determine whether user focused on item, receive outcome data, determine an attribute of action, adjust information and cause user device to provide adjusted information.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system and a generic user device to output the result of the analysis. That is, other than reciting a computing system to perform generic functions and a user device to output the results of the analysis, nothing in the claim element precludes the step from practically being performed in the mind.   The functions that can easily be performed in the human mind as mental processes include receiving image data, eye tracking data and outcome data mimic human thought processes of observation.  The functions determine whether user focused on item and whether user understood item or took action regarding item mimics mental processes of observation and evaluation.  The function adjust information associated with next interaction with the user mimics mental processes of observation and memory.  The providing adjusted information function is directed toward communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving, analyzing commercial related data in order to output a result of the analysis of user understanding or interaction which a market item.  The determination that the focus of the invention is directed toward collecting and analyzing user data to determine user interaction of market item is determine in light of the specification.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive image data-insignificant extra solution activity of data gathering (2) receive eye-tracking data records-an insignificant extra solution activity of data gathering (3) determine whether user focused on item- data analysis on human behavior – a common business practice (4) receive outcome-insignificant extra solution activity of data gathering (5) determine an attribute of user action  – data analysis on human behavior a common business practice (6) adjust information associated with next user interaction –data manipulation (7)  provide adjusted information –insignificant extra solution activity of outputting result of human behavior analysis- a common business practice.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, Limitations 1-2 (data gathering), 3 (determine whether user focused on item) and 4 (receive outcome data) are directed toward gathering and analyzing data and outputting the result (see Electric Power Group) –a common business practice of analyzing human behavior.  The combination of limitations 5 (determine based on outcome data and whether user focused on item an attribute), 6 (adjust information associated with user behavior) and 7 (provide adjusted information) are directed toward gathering and analyzing data and outputting the result (see Electric Power Group) –a common business practice of analyzing human behavior.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of limitations 1-4 and 5-7 are directed toward limitations 5 applying the results of the combination of limitations 1-4 and analyzing the data to adjust information on human behavior and outputting the results are directed toward gathering and analyzing data and outputting the result (see Electric Power Group) –a common business practice of analyzing human behavior.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  Accordingly, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting, analyzing human behavior and outputting the result which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to analyze human behavior and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising at least one non-transitory storage device, at least one processing device to receive, determine, adjust data analysis and a user device to provide the results from the system analysis–is purely functional and generic. Nearly every computer system will include a “non-transitory storage device” and “processing device” capable of performing the basic functions required by the system claim . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer functions to receive data, to analyze data receive and output results and to use the outputted results to analyze data to determine a user action attribute and transmit the result to a user device to provide the result ----are some of the most basic functions of a computer. The limitation “cause the user device to provide to the user the ...information” is so broad that this can be performed by any technical means.  For example, the system transmits the result of the analysis to the user device which is provided on a display screen of the device or simply in a message.   The “cause” function lacks disclosure of a technical process to technique.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0012, para 0079-0080 discloses that the processing device determines a characteristic based on human behavior and causes the user device to display, a message, a notification, an email, an alert or the like to provide the information.   As discussed above the specification is silent as to disclosure of a technical process.  With respect to the system the specification discloses that the storage device can be any suitable computer readable medium and one of any known processor capable of performing the functions of the inventive concept (see para 0041, para 0043, para 0047-0051).  
CA 2815944 C by Davis et al; US Pub No. 2021/0117048 A1 by Grieves et al; US Pub No. 2021/0072924 A1 by Wiemer et al; US Patent No. 11,003839 B1 by Hatch
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-15 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward determining characteristics of the item of image data, determine a characteristic of the characteristic of an item a user focused and adjust information to include another item having the characteristic on which user focused- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 3 is directed toward determine amount of time user gazed at an item and determine time satisfying a threshold of the user focus of item- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 4 is directed toward receiving data from one a plurality of device sources – well known and understood technology.  Dependent claim 8 is directed toward user action determined of claim 1 further limited to include determining user inputted incorrect data, determine user focused on item, amount of time of gaze, determine amount of time threshold satisfied of user focus, adjust instruction for completing input field and cause user device to provide instruction for completing the field-analyzing human behavior based on data collected and outputting the instruction for user to input data- a common business practice in commercial activity and marketing.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4 and 8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
In reference to Claims 16-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product, as in independent Claim 16 and the dependent claims. Such computer program products fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 16 instructions corresponds to the functions of system claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 16 instructions corresponds to the functions system claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer program product comprising a non-transitory computer-readable medium comprising code/instructions–is purely functional and generic. Nearly every computer program product comprising a non-transitory computer-readable medium code will cause an apparatus to perform basic computer functions as stated in the (receive, determine, adjust and provide/output)  - As a result, none of the hardware recited by the manufacture offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Manufacture claim 16 instructions corresponds to system functions of claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
CA 2815944 C by Davis et al; US Pub No. 2021/0117048 A1 by Grieves et al; US Pub No. 2021/0072924 A1 by Wiemer et al; US Patent No. 11,003839 B1 by Hatch
The specification in para 0012, para 0079-0080 discloses that the processing device determines a characteristic based on human behavior and causes the user device to display, a message, a notification, an email, an alert or the like to provide the information.   As discussed above the specification is silent as to disclosure of a technical process.  With respect to the computer program product, the specification discloses that the storage device can be any suitable computer readable medium and one of any known processor capable of performing the functions of the inventive concept (see para 0043, para 0051, para 0056, para 0099).  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 17-19 these dependent claim have also been reviewed with the same analysis as independent claim 16.  Dependent claim 17 is directed toward determining characteristics of the item of image data, determine a characteristic of the characteristic of an item a user focused and adjust information to include another item having the characteristic on which user focused- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 18 is directed toward determine amount of time user gazed at an item and determine time satisfying a threshold of the user focus of item- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 19 is directed toward receiving data from one a plurality of device sources – well known and understood technology.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 16. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 17-19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
In reference to claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 20 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 20 steps corresponds to the functions of system claim 1.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 20 steps corresponds to the functions system claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include the source of the data received.  However, none of the steps are tied to any machine and the claim language is so broad as to encompass mental and manual processes without any interaction with a device or apparatus to perform the steps claimed.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,546,204 B1 by Kumar et al ((Kumar)
In reference to Claim 1:
Kumar teaches:
A system for tracking user eye focus for adjusting interactions with a user ((Kumar) in at least Abstract; FIG. 1-2), the system
comprising:
at least one non-transitory storage device((Kumar) in at least Col 12 lines 28-56, Col 14 lines 19-36); and
at least one processing device coupled to the at least one non-transitory storage device ((Kumar) in at least Col 10 lines 6-37, Col 12 lines 28-56, wherein the at least one processing device is configured to:
receive, from a user device, image data associated with an item((Kumar) in at least FIG. 6; Col 2 lines 1-15, Col 16 lines 58-Col 17 lines 1-9);
receive, from the user device, eye-tracking data associated with eye movements of a user while the user is viewing the item ((Kumar) in at least FIG. 6; Col 6 lines 56-Col 7 lines 1-46, Col 15 lines 55-Col 16 lines 1-10);
determine, based on the eye-tracking data, whether the user focused on the item ((Kumar) in at least FIG. 6; Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 19-46, Col 9 lines 1-15);
receive outcome data comprising an action, performed by the user, regarding the item ((Kumar) in at least Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 35-46, Col 9 lines 1-15);
determine, based on the outcome data and based on whether the user focused on the item, an attribute of the action by determining at least one of:
whether the user understood the item; 
or
whether the user took the action regarding the item impulsively ((Kumar) in at least Col 2 lines 3-21, Col 6 lines 56-Col 7 lines 1-62);
adjust, based on the attribute of the action, information associated with a next interaction with the user ((Kumar) in at least Col 15 lines 4-55); and
cause the user device to provide, to the user and during the next interaction, the adjusted information ((Kumar) in at least Col 15 lines 4-55).
In reference to Claim 2:
Kumar teaches:
The system of claim 1 (see rejection of claim 1 above), wherein the at least one processing device is further configured to:
determine, based on the image data, characteristics of the item ((Kumar) in at least Col 2 lines 13-21, Col 5 lines 50-67);
when determining whether the user focused on the item, determine a characteristic, of the characteristics of the item, on which the user focused ((Kumar) in at least Col 2 lines 13-21, Col 5 lines 50-67, Col 6 lines 39-55); and
when adjusting the information associated with the next interaction with the user, adjust the information to include another item having the characteristic on which the user focused ((Kumar) in at least Col 2 lines 32-37, Col 5 lines 50-Col 6 lines 1-31, Col 8 lines 33-50.)
In reference to Claim 4:
Kumar teaches:
The system of claim 1, wherein the at least one processing device 1s configured to receive the outcome data (see rejection of claim 1 above)from at least one of:
the user device;
a point of sale system; or
a data structure comprising information regarding resource distributions associated with the user. ((Kumar) in at least Col 2 lines 3-21, Col 6 lines 56-Col 7 lines 1-62, Col 15 lines 4-55)
In reference to Claim 16:
Kumar teaches:
The computer program product of claim 16 instructions correspond to the functions of system claim 1.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
Kumar teaches:
The computer program product of claim 17 instructions correspond to the functions of system claim 2.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 2. 
In reference to Claim 19:
Kumar teaches:
The computer program product of claim 19 instructions correspond to the functions of system claim 4.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 4. 
In reference to Claim 20:
Kumar teaches:
The steps of method claim 20 correspond to the functions of system claim 1.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 of claim 1 above, Claim 18 of claim 16 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,546,204 B1 by Kumar et al ((Kumar), and further in view of US Patent No. 10,845,595 B1 by Sohn et al. (Sohn)
In reference to Claim 3:
Kumar teaches:
The system of claim 1, wherein the at least one processing device  is configured to, when determining whether the user focused on the item (see rejection of claim 1 above):
determine an amount of time that a gaze of the user is directed to the item ((Kumar) in at least Col 16 lines 11-28; and
Kumar does not explicitly teach:
determine, based on the amount of time satisfying a threshold, that the user focused on the item.
Sohn teaches:
determine, based on the amount of time satisfying a threshold, that the user focused on the item.((Sohn) in at least FIG. 2; Col 5 lines 17-46, Col 8 lines 57-Col 9 lines 1-9, Col 17 lines 14-56)
Both Kumar and Sohn are directed toward processes for tracking user eye movement over time in order to determine user point of interest.  Sohn teaches the motivation of applying a time threshold for detecting a user looks at a same location in order to determine users eye fixed on a particular point.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of time as it relates to the focus of the user of an item over time to detect user interest of Kumar to include a time threshold parameter as taught by Sohn since  Sohn teaches the motivation of applying a time threshold for detecting a user looks at a same location in order to determine users eye fixed on a particular point.
In reference to Claim 18:
Kumar teaches:
The computer program product of claim 18 instructions correspond to the functions of system claim 3.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 3. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,546,204 B1 by Kumar et al ((Kumar) as applied to claim 1 above, and further in view of US Pub No. 2017/0123492 A1 by Marggaff et al. (Marggaff)
In reference to Claim 8:
Kumar teaches:
The system of claim 1 (see rejection of claim 1 above), ...
wherein the at least one processing device (see rejection of claim 1 above) is configured to:
when determining whether the user focused on the item ((Kumar) in at least FIG. 6; Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 19-46, Col 9 lines 1-15):...
when adjusting the information associated with the next interaction with the user, adjust instructions for completing the input field; and
Kumar does not explicitly teach:
wherein the item is an input field of a form;
wherein the action, performed by the user, regarding the item comprises the user providing incorrect information in the input field; and
determine an amount of time that a gaze of the user is directed to the input field; and
determine, based on the amount of time satisfying a threshold, that the user focused on the input field;
when causing the user device to provide, to the user and during the next interaction, the adjusted information, cause the user device to provide the adjusted instructions for completing the input field.
Marggraff teaches:
wherein the item is an input field of a form ((Marggraff) in at least FIG. 12B; para 0177, para 0196-0197, para 0231);
wherein the action, performed by the user, regarding the item comprises the user providing incorrect information in the input field ((Marggraff) in at least para 0163, para 0204, para 0426, para 0444, para 0456, para 0650); and
determine an amount of time that a gaze of the user is directed to the input field ((Marggraff) in at least para 0387, para 0405, para 0438, para 0440); and
determine, based on the amount of time satisfying a threshold, that the user focused on the input field ((Marggraff) in at least para 0387, para 0405, para 0438, para 0440);
when causing the user device to provide, to the user and during the next interaction, the adjusted information, cause the user device to provide the adjusted instructions for completing the input field ((Marggraff) in at least para 0038, para 0122).
Both Kumar and Marggraff are directed toward monitoring the analyzing eye movement of objects including physical/virtual objects.  Marggraff teaches the motivation of applying eye movement detection in input field technology in order to accurately use eyes to type into data fields information related to user interest in a commercial endeavor.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to the eye movement analysis technology to include visual typing of data fields of Marggraff since Marggraff teaches the motivation of applying eye movement detection in input field technology in order to accurately use eyes to type into data fields information related to user interest in a commercial endeavor.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697